 Case 21-52551-sms           Doc 10     Filed 04/12/21 Entered 04/12/21 10:58:54                        Desc Main
                                        Document     Page 1 of 2

                                                                       Filed in U.S. Bankruptcy Court
                                                                              Atlanta, Georgia
                                    United States Bankruptcy Court
                                                                             APR 1 2 2021
                                     Northern District of Georgia
                                            Atlanta Division



  In re: Lenora Hartsfield
                                                                       Case No. 21-52551-sms
         Debtor(s)
                                                                       Chapter 7


                Motion to Extend Time to File Schedules and Additional Documents

          I, Lenora Hartsfield, am requesting
                                              that The Judge Extend the time for me to file the
 following:

    1.   Statement of Financial Affairs.
    2.   Schedules.
    3.   Declaration About Debtors Schedules.
    4.   Summary of Assets and Liabilities.
    5.   Statement of Income and Means Test Calculation Form.
    6.   Pay Advice.
    7.   Original Petition.

       I am requesting the additional time because my job as a nurse has demanded that I be
                                                                                          So, I
at work. Also, my accountant has not completed my taxes due to covid and his case log.
                                                                  documentation will be filed
need an additional 14 days to submit all of the above. All of the
before my Meeting of Creditors.




                                                                Lenora Hartsfield I
                                                                     01.i_   t           z
Case 21-52551-sms         Doc 10     Filed 04/12/21 Entered 04/12/21 10:58:54          Desc Main
                                     Document     Page 2 of 2



                                     CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a copy of the foregoing document was sent via electronic service or
first -class mail, postage prepaid, this 12th day of April 2021 to:

Chapter 13 Trustee
S. Gregory Hays
Suite 555
2964 Peachtree Road
Atlanta, Georgia 30305

All Creditors




                                                               Re pectfully Submitte



                                                               Lenora Hartsfield
